Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  Applicant’s amendments/responses filed 7/10/19, 9/20/19, 9/11/19 and 7/26/22 are acknowledged and have been entered.

2.  Applicant's election of Group I and species of an isolated human cell that comprises one or more polynucleotides capable of encoding a single chain fusion non-classical HLA class I protein comprising at least a portion of 2m covalently linked to at least a portion of HLA-E in Applicant’s amendment and response filed 7/26/22 is acknowledged. 

Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).

Applicant has canceled all previously pending claims (1-59) and has added new claims 60-82.

Claims 60, 61, 65-70, 73-80 and 82 read on the elected Group and species.

Although Applicant has stated in the amendment and response filed 7/26/22 that claims 60-80 and 82 read upon the elected species, Applicant did not elect HLA-F and HLA-G recited in instant claims 62 and 63, respectively, or a combination of different non-classical HLA class I proteins that are recited in claim 64. Likewise, Applicant did not elect that the cell further comprises one or more recombinant genes capable of encoding a suicide gene product that is one of thymidine kinase or an apoptotic signaling protein as recited in claim 71 or claim 72, respectively, consonant with the restriction requirement mailed 5/27/22.  

Accordingly, claims 62-64, 71, 72 (non-elected species of Group I) and claim 81 (non-elected Group II) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 60, 61, 65-70, 73-80 and 82 are presently being examined as they read upon the elected species.  

3.  For the purpose of prior art rejections, the filing date of the instant claims is deemed to be the filing date of PCT/US12/34051, i.e., 4/18/12, as provisional application 61/477,474 does not support the claimed limitations of the instant application.  The said provisional application does not provide support for the claimed isolated human cell that comprises an HLA-F single chain HLA, nor a single chain HLA-E, -F, or -G construct that comprises a linker between the b2m and HLA class I alpha chain, nor the full complement of differentiated cells recited in instant dependent claims 76 and 79.

4.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.  Claims 60, 61, 65-70 and 73-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsunaga et al (J. Immunol. 2008, 181: 6635-6643, IDS reference) in view of Khan et al (Mol. Ther. 6/10, 18(6): 1192-1199, IDS reference) and US 2005/0196404 A1 (IDS reference), as evidenced by Library of Congress (2022, pages 1/6-6/6, world wide web at loc.gov/everyday-mysteries/biology-and-human-anatomy/item/what-are-stem-cells/).

Matsunaga et al teach that unavailability of human embryonic stem (cells (ESCs, normal karyotype, non-transformed cells) genetically identical to patients (i.e., different human individuals and pertaining to allotransplantation) is a problem in future clinical application of in vitro differentiation of ESCs to dendritic cells (ES-DCs, a differentiated cell).  Matsunaga et al teach targeted disruption in the 2m gene in murine ESCs and selection of resulting 2m-/2m- ESCs (i.e., having disruptions in both 2m genes) followed by introduction of a murine single chain class I 2m-Kd.  Matsunaga et al teach that this modification is an effective strategy to resolve the problem of HLA class I allele mismatch between human ESCs or induced pluripotent stem cells (iPSCs or iPCs) and in terms of not priming CTL reactivity towards the genetically modified induced DCs.  Matsunaga et al teach making human 2m deficient human ESCs or iPCs expressing various types of HLA class I generated by the introduction of various HLA class I genes on the background of a clone of TAP- or 2m-deficient human ES or IPCs.  Matsunaga et al teach making a human pluripotent stem cell bank comprising such cells with different HLA class I types.  Matsunaga et al teach dendritic cells made by in vitro differentiation of the ESCs to dendritic cells and a pharmaceutical composition thereof (inherently comprising a physiologically compatible buffer) (see entire reference, especially abstract and discussion). 

Matsunaga et al do not teach an isolated human cell comprising a targeted genetically engineered disruption in the 2m gene that further comprises a single chain 2m-HLA-E class I fusion protein.

Khan et al teach gene targeting of human cells in order to effectively genetically engineer human ESCs and IPCs (iPSCs), wherein the methodology is useful for efficient and non-toxic targeting applicable to any genetic locus.  Khan et al also teach using cells of normal karyotype (see entire reference).  

US 2005/0196404 A1 discloses making a single chain HLA-E fusion construct that encodes from N- to -C terminus:  mature 2m-G4S4 linker-mature HLA-E, and including a version wherein a peptide that is presented by HLA-E and that derives from the leader sequence of HLA class I proteins HLA-A, -B or -C is indirectly fused via an amino acid peptide linker to the N-terminal end of the construct.  US 2005/0196404 A1 discloses that when this construct is expressed in porcine cells, it is correctly folded and expressed and confers protection against human NK cell mediated killing, whereby the cells may be used to prevent xenograft rejection (i.e., across species such as human recipients versus pig donor cells that do not possess HLA class I -A, -B or -C). US 2005/0196404 A1 discloses making a human donor cell comprising the single chain HLA-E trimer (fusion construct of HLA-E heavy chain, 2m and peptide) for use in a human recipient.  US 2005/0196404 A1 discloses that HLA-A, -B and/or -C molecules can activate allo-CTLs (i.e., CTLs from other non-identical human individuals). US 2005/0196404 A1 discloses that in humans, the ligands for the inhibitory receptors KIRs on NK cells are the classical class I antigens HLA-A, -B and -C, while the major ligand for CD94/NKG2 inhibitory receptors on NK cells is the nonclassical class I antigen HLA-E.  US 2005/0196404 A1 discloses a kit comprising the polynucleotide sequence encoding the single chain construct (see entire reference, especially abstract, Figure 1, [0009], [0010], [0017], [0020], [0025] claims). 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made a human cell version of the 2m disrupted- 2m-/2m- cell taught by Matsunaga et al using human ESCs or iPSCs, by means of the methodology taught by Khan et al, and to have incorporated the HLA-E single chain fusion protein disclosed by US 2005/0196404 A1 into the 2m disrupted cell, and to have comprised it in a pharmaceutical composition. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have differentiated the human ESCs or iPSCs into human DCs (that do express HLA-A, -B and/or -C) and to have comprised the DCs in pharmaceutical composition

One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order to produce donor cells for use in a humans, the cells advantageously comprising disruption in 2m that renders the cells resistant to lysis by recipient CTLs through non-expression of donor HLA class I molecules and further comprising the expression of the single chain HLA-E trimer that inhibits lysis by recipient NK cells.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success since the methodology for making these cells was known in the art.

Instant dependent claim 77 is included in this rejection because ESCs are pluripotent stem cells, as is evidenced by Library of Congress (2022, pages 1/6-6/6, see especially section “Embryonic stem cells”).  Instant claims 69 and 70 are also included in this rejection because the 2m and HLA-E are mature, i.e., lacking a leader sequence.  

Instant claims 78 and 79 are included in this rejection because the primary art reference teaches differentiated DCs derived from the 2m-disrupted ESCs.

6.  Claim 82 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsunaga et al (J. Immunol. 2008, 181: 6635-6643, IDS reference) in view of Khan et al (Mol. Ther. 6/10, 18(6): 1192-1199, IDS reference) and US 2005/0196404 A1 (IDS reference), as evidenced by Library of Congress (2022, pages 1/6-6/6, world wide web at loc.gov/everyday-mysteries/biology-and-human-anatomy/item/what-are-stem-cells/), as applied to claims 60, 61, 65-70 and 73-80 above, and further in view of US 6,750,321. 

The teachings and combination of Matsunaga et al in view of Khan et al and US 2005/0196404 A1 as evidenced by Library of Congress 2022 have been enunciated above, hereafter referred to as “the combined references.”  

Although US 2005/0196404 A1 of combined references teaches a polynucleotide sequence encoding a single chain construct can be placed in a kit, the combined references do not teach a kit comprising the ES-DCs (dendritic cells differentiated from the genetically engineered ESCs plus single chain HLA-E trimer) of the combined references. 

US 6,750,321 discloses a kit comprising a container containing a pharmaceutical composition containing pharmaceutically useful components (see entire reference, especially col. 11 at lines 15-22).   

It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have placed the pharmaceutical composition comprising the cell of the combined references in a kit.

One of ordinary skill in the art would have been motivated to do this for convenience sake, as US 6,750,321 discloses a kit comprising a container containing a pharmaceutical composition containing pharmaceutically useful components, while the combined references teach that the cell is pharmaceutically useful for administration to human patients.

7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.  Claims 60, 61, 65-70, 73-80 and 82 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 16/441,889 in view of US 2005/0196404 A1 (IDS reference).   

The instantly claimed isolated human cell “comprises” the recited genetically engineered disruption of the endogenous 2m gene and further comprises a single chain fusion HLA-E molecule (non-classical class I molecule), with the recitation of the open transitional phrase “comprising” opening the claim to include additional components.

The claims of 16/441,889 are drawn to an isolated genetically engineered human cell that comprises a disruption in both HLA class II related gene and in the 2m gene(s), and further comprises a single chain MHC class I single chain protein that comprises at least a portion of 2m covalently linked to at least a portion of the MHC class I heavy chain, and further may include a peptide antigen that is covalently linked to the single chain fusion protein.  

The cell of the claims of 16/441,889 may be a stem cell or a differentiated cell or a differentiated stem cell, including one having a normal karyotype and/or being a non-transformed cell, wherein the differentiated stem cell is one of a subset of those recited in instant dependent claim 79.  The claims of ‘889 also recite a vaccine comprising the said cell (i.e., a pharmaceutical composition comprising the cell and a physiologically compatible buffer).  

The claims of ‘889 do not recite that the HLA class I alpha chain is HLA-E, nor wherein the cell is comprised in a kit.

US 2005/0196404 A1 discloses making a single chain HLA-E fusion construct that encodes from N- to -C terminus:  mature 2m-G4S4 linker-mature HLA-E, and including a version wherein a peptide that is presented by HLA-E and that derives from the leader sequence of HLA class I proteins HLA-A, -B or -C is indirectly fused via an amino acid peptide linker to the N-terminal end of the construct.  US 2005/0196404 A1 discloses that when this construct is expressed in porcine cells, it is correctly folded and expressed and confers protection against human NK cell mediated killing, whereby the cells may be used to prevent xenograft rejection (i.e., across species such as human recipients versus pig donor cells that do not possess HLA class I -A, -B or -C). US 2005/0196404 A1 discloses making a human donor cell comprising the single chain HLA-E trimer (fusion construct of HLA-E heavy chain, 2m and peptide) for use in a human recipient.  US 2005/0196404 A1 discloses that HLA-A, -B or -C molecules can activate allo-CTLs (i.e., CTLs from other non-identical human individuals). US 2005/0196404 A1 discloses that in humans, the ligands for the inhibitory receptors KIRs on NK cells are the classical class I antigens HLA-A, -B and -C, while the major ligand for CD94/NKG2 inhibitory receptors on NK cells is the nonclassical class I antigen HLA-E.  US 2005/0196404 A1 discloses a kit comprising the polynucleotide sequence encoding the single chain construct (see entire reference, especially abstract, Figure 1, [0009], [0010], [0017], [0020], [0025] claims). 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have introduced the single chain HLA-E trimer into the cell recited in the claims of ‘889.

One of ordinary skill in the art would have been motivated to do this in order to produce a donor cell that that can resist lysis by both recipient CTLs (being b2m/b2m negative and unable to express HLA class I molecules) and NK cells, particularly in light of the directive of US 2005/0196404 A1 to make a human donor cell comprising the HLA-E trimer and that cells expressing this trimer resist NK mediated killing.

Claims 36-39 of ‘889 recite a method of transplantation in a patient in need thereof comprising the step of administering an effective amount of the cell or vaccine of any one of the product claims of ‘889.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have placed the cell in a kit.

One of ordinary skill in the art would have been motivated to do this for convenience sake.

Instant dependent claim 77 is included in this rejection because ESCs are pluripotent stem cells, as is evidenced by Library of Congress (2022, pages 1/6-6/6, see especially section “Embryonic stem cells”).  Instant claims 69 and 70 are also included in this rejection because the 2m and HLA-E are mature, i.e., lacking a leader sequence.  

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the ‘889 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has also been set forth as regards the said method claims of ‘889.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.  Claims 60, 61 and 65-70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of copending Application No. 14/391,328 in view of US 2005/0196404 A1 (IDS reference). 

The instantly claimed isolated human cell “comprises” the recited genetically engineered disruption of the endogenous 2m gene and further comprises a single chain fusion HLA-E molecule (non-classical class I molecule), with the recitation of the open transitional phrase “comprising” opening the claim to include additional components.

The claims of 14/391,328 are drawn to an isolated human cell that comprises a genetically engineered disruption in a HLA class II-related gene and further comprises a genetically engineered disruption in the 2m gene  as well as a polynucleotide capable of encoding a single chain fusion HLA class I protein integrated into a chromosome of the cell at the endogenous 2m gene locus, and vaccine composition comprising the cell (that is inherently a pharmaceutical composition comprising a pharmaceutically acceptable buffer). The single chain HLA class I may further comprise a peptide antigen covalently linked thereto, and t the cell may be a stem cell.

The claims of 14/391,328  do not recite wherein the single chain HLA class I alpha chain is HLA-E, nor that the cell is comprised in a kit.

US 2005/0196404 A1 discloses making a single chain HLA-E fusion construct that encodes from N- to -C terminus:  mature 2m-G4S4 linker-mature HLA-E, and including a version wherein a peptide that is presented by HLA-E and that derives from the leader sequence of HLA class I proteins HLA-A, -B or -C is indirectly fused via an amino acid peptide linker to the N-terminal end of the construct.  US 2005/0196404 A1 discloses that when this construct is expressed in porcine cells, it is correctly folded and expressed and confers protection against human NK cell mediated killing, whereby the cells may be used to prevent xenograft rejection (i.e., across species such as human recipients versus pig donor cells that do not possess HLA class I -A, -B or -C). US 2005/0196404 A1 discloses making a human donor cell comprising the single chain HLA-E trimer (fusion construct of HLA-E heavy chain, 2m and peptide) for use in a human recipient.  US 2005/0196404 A1 discloses that HLA-A, -B or -C molecules can activate allo-CTLs (i.e., CTLs from other non-identical human individuals). US 2005/0196404 A1 discloses that in humans, the ligands for the inhibitory receptors KIRs on NK cells are the classical class I antigens HLA-A, -B and -C, while the major ligand for CD94/NKG2 inhibitory receptors on NK cells is the nonclassical class I antigen HLA-E.  US 2005/0196404 A1 discloses a kit comprising the polynucleotide sequence encoding the single chain construct (see entire reference, especially abstract, Figure 1, [0009], [0010], [0017], [0020], [0025] claims). 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have introduced the single chain HLA-E trimer into the cell recited in the claims of 14/391,328.

One of ordinary skill in the art would have been motivated to do this in order to produce a donor cell that that can resist lysis by both recipient CTLs and NK cells, particularly in light of the directive of US 2005/0196404 A1 to make a human donor cell comprising the HLA-E trimer and that cells expressing this trimer resist NK mediated killing.

Instant claims 69 and 70 are also included in this rejection because the 2m and HLA-E are mature, i.e., lacking a leader sequence.  

Claim 36 of 14/391,328 recites a method of transplantation in a patient in need thereof comprising administering an effective amount of the cell of claim 1. 
With regard to the inclusion of claim 36 in this rejection, given that Applicant chose to file the 14/391,328 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has also been set forth as regards the said method claims of 14/391,328.  
Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.  Claims 73-80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of copending Application No. 14/391,328 in view of US 2005/0196404 A1 (IDS reference) as applied to claims 60, 61 and 65-70 above, and further in view of Matsunaga et al (J. Immunol. 2008, 181: 6635-6643, IDS reference) and Khan et al (Mol. Ther. 6/10, 18(6): 1192-1199, IDS reference), as evidenced by Library of Congress (2022, pages 1/6-6/6, world wide web at loc.gov/everyday-mysteries/biology-and-human-anatomy/item/what-are-stem-cells/).

The combination of claims 60, 61 and 65-70 of 14/391,328 in view of US 2005/0196404 A1 have been enunciated above.

This said claims 60, 61 and 65-70 in view of  US 2005/0196404 A1 do not recite that the cell comprising the genetically engineered disruption of 2m is an embryonic stem cell or dendritic cell that is differentiated therefrom, nor that the cell is comprised in a kit, nor that the cell has a normal karyotype and/or is a non-transformed cell, a stem cell, a or a dendritic cell.  
 
Matsunaga et al teach that unavailability of human embryonic stem (cells (ESCs, normal karyotype, non-transformed cells) genetically identical to patients (i.e., different human individuals and pertaining to allotransplantation) is a problem in future clinical application of in vitro differentiation of ESCs to dendritic cells (ES-DCs, a differentiated cell).  Matsunaga et al teach targeted disruption in the 2m gene in murine ESCs and selection of resulting 2m-/2m- ESCs (i.e., having disruptions in both 2m genes) followed by introduction of a murine single chain class I 2m-Kd.  Matsunaga et al teach that this modification is an effective strategy to resolve the problem of HLA class I allele mismatch between human ESCs or induced pluripotent stem cells (iPSCs or iPCs) and the recipients to be treated in terms of not priming CTL reactivity towards the genetically modified induced DCs.  Matsunaga et al teach making human 2m deficient human ESCs or iPCs expressing various types of HLA class I generated by the introduction of various HLA class I genes on the background of a clone of TAP- or 2m-deficient human ES or IPCs.  Matsunaga et al teach making a human pluripotent stem cell bank comprising such cells with different HLA class I types.  Matsunaga et al teach dendritic cells made by in vitro differentiation of the ESCs to dendritic cells and a pharmaceutical composition thereof (inherently comprising a physiologically compatible buffer) (see entire reference, especially abstract and discussion). 

Khan et al teach gene targeting of human cells in order to effectively genetically engineer human ESCs and IPCs (iPSCs), wherein the methodology is useful for efficient and non-toxic targeting applicable to any genetic locus.  Khan et al also teach using cells of normal karyotype (see entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have used the human ESCs or differentiated ES-DCs that are genetically engineered to be 2m-/2m- as the cell in the claims of ‘328.

One of ordinary skill in the art would have been motivated to do this because the claims of ‘328 are silent as to the identity of the cell, while Matsunaga et al teach the usefulness of both cell types for transplantation in humans.

Instant dependent claim 77 is included in this rejection because ESCs are pluripotent stem cells, as is evidenced by Library of Congress (2022, pages 1/6-6/6, see especially section “Embryonic stem cells”).  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have comprised the cell of the claims of 14/391,328 in a kit.

One of ordinary skill in the art would have been motivated to do this for convenience sake.

Instant claims 78 and 79 are included in this rejection because Matsunaga et al teach differentiated DCs derived from the 2m-disrupted ESCs.

11.  Claim 80 is objected to because of the following informality:  

“physiological compatible buffer” recited at line 2 of claim 80 should be ‘physiologically compatible buffer’.  

Appropriate correction is required.

12.  No claim is allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644